Andrews, J.
This is an action of assumpsit for money expended by the plaintiff for the use of the defendants at their request. It was tried before a justice of the superior court, sitting without a jury, who rendered a decision for the plaintiff against the defendant Leon Tondre for $1,016.-20 and a decision for the defendant Martha Tondre. The defendant Leon excepted to the decision and that is the only exception on which he has prosecuted a bill of exceptions to this court.
It was admitted that plaintiff had spent the money as alleged. The defendant Leon claimed, however, that he was liable for only half the money spent by plaintiff, because *96by an agreement entered into before plaintiff expended the money, plaintiff and another had agreed with him to turn over to a corporation to be formed $6,000 each for the purpose of paying existing creditors. As the trial justice correctly pointed out in his decision, there was nothing in the agreement requiring plaintiff to pay any of defendant Leon’s debts. The plaintiff’s only obligation was to turn over $6,000 to a corporation to pay existing creditors. For aught that appears in the transcript he may have paid over this $6,000 to the corporation and it may have spent it all for other debts of defendant Leon.
Ovila Lambert, Matthew Koly, for plaintiff.
Edward F. Dwyer, Irving I. Zimmerman, for defendants.
As disclosed by his brief, defendant Leon Tondre assumed that the trial justice would decide this case in part on the facts of another case which he had heard earlier, and in which our opinion has this day been filed. Bebe v. Tondre, 86 R. I. 92. The trial justice very properly confined himself to the evidence in the instant case.
The exception of the defendant Leon Tondre is overruled, and the case is remitted to the superior court for entry of judgment for the plaintiff on the decision.
Flynn, C. J., did not participate in the decision.